*664Opinión disidente emitida por el
Juez Asociado Señor Rebo-llo López.
H
No hay duda de que este Tribunal es el máximo intér-prete de la Constitución del Estado Libre Asociado de Puerto Rico. Ello no quiere decir ni significa, sin embargo, que las decisiones que este Foro emite al respecto, y el razo-namiento que en ellas se expone, no estén sujetas a “revi-sión” por un “tribunal superior”, con el cual- todos tenemos contraído un compromiso: la historia. Ese “tribunal”, ese pasar de los años, constituye nuestro más severo crítico, al cual todos los integrantes de este Foro —pasados, presentes, y futuros— le tendrán que rendir cuentas.
Refrendar con nuestro voto la opinión mayoritaria emi-tida tendría dos efectos: complacer nuestro criterio o prefe-rencia personal y traicionar nuestra consciencia judicial. Actuamos —con total objetividad e imparcialidad y, sobre-todo, fieles al juramento que prestamos el día que tomamos posesión del cargo que ocupamos— conforme a esa. cons-ciencia judicial.
HH l-H
Somos del criterio que —independientemente del debate sobre el “poder” que pueda tener el Gobierno de Estados Unidos para disponer unilateralmente de nuestro destino po-lítico final, lo cual no está aquí en controversia— el Pueblo de Puerto Rico al adoptar la Constitución del Estado Libre Asociado estableció un fino balance entre los tres pensa-mientos o ideologías políticas imperantes en nuestro país, esto es, la autonomía, la independencia y la estadidad, reser-vándose el pueblo, insularmente y bajo nuestra Constitución, *665el derecho de decidir sobre ese destino. Ello definitivamente tiene el efecto de impedir que la Asamblea Legislativa de Puerto Rico apruebe legislación, sin consulta previa al pueblo, que tenga el efecto de alterar ese balance o de “lanzarlo” por determinado cauce político.
El planteamiento ante nuestra consideración no gira, como aparentemente entiende la mayoría del Tribunal, alre-dedor de la conveniencia o sabiduría de la Ley de Primarias Presidenciales Compulsorias, sobre lo cual, dicho sea de paso, no tenemos duda. El recurso radicado, por el contrario, requiere que este Tribunal pase juicio sobre la legalidad de dicha ley a la luz de nuestra historia y realidad constitucio-nal.
Sobre la ilegalidad de la mencionada ley tampoco alber-gamos duda alguna. La misma definitivamente infringe el es-quema conceptual de neutralidad alrededor del cual se diseñó la Constitución del Estado Libre Asociado de Puerto Rico, constituyendo dicha pieza legislativa un intento sola-pado de la Asamblea Legislativa de modificar sustancial-mente el status o destino político de Puerto Rico, facultad específicamente reservada al pueblo.
Tradicionalmente se ha aceptado por todos los sectores y partes envueltas en esta controversia que una solicitud del Gobierno del Estado Libre Asociado de Puerto Rico para que los puertorriqueños puedan votar directamente por el Presidente de Estados Unidos requiere, de nuestra parte, el consentimiento previo del Pueblo de Puerto Rico en votación especial (referéndum) á esos efectos por constituir el mismo una modificación sustancial al derecho que se reservó el pueblo a decidir el destino final de su condición política al am-paro de nuestra Constitución.(1)
*666Resultaba nuestro humilde entender, inconcebible que los proponentes y favorecedores de la validez constitucional de la actuación legislativa aquí en controversia sostengan que la celebración de las primarias presidenciales mediante el uso de fondos públicos no requiera el mismo “tratamiento” que el voto presidencial, esto es, consentimiento previo de nues-tros ciudadanos vía consulta especial a esos efectos.
Realmente no alcanzamos a comprender la diferencia en-tre ambas situaciones. Como recientemente expresara un distinguido miembro del foro puertorriqueño: “La idea de las primarias es hermana gemela del voto presidencial. Con la primera se nomina al candidato y con la segunda se elige al nominado.” (Énfasis suplido.)(2)
Ambas situaciones tienen el efecto de adelantar o promo-ver los intereses políticos de los partidos que en Puerto Rico propulsan la estadidad y la unión permanente con Estados Unidos en detrimento sustancial de los intereses del partido que, por el contrario, promueve el ideal de independencia como destino político final de nuestro país. Para disipar cual-quier duda al respecto, basta una ligera lectura de las expre-siones vertidas por el Hon. Miguel A. Hernández Agosto, Presidente del Senado de Puerto Rico, en ocasión de anun-ciar su candidatura, por la facción del Partido Popular Demo-crático, a la presidencia del Partido Demócrata y del comunicado de prensa emitido por la Sra. Marlene Gillette, actual copresidenta de dicho partido por la facción del Par-tido Nuevo Progresista, sobre las bienandanzas y ventajas *667que representan para sus respectivos partidos el participar en las primarias presidenciales.(3)
De las referidas expresiones, y de incontables otras emi-tidas por diferentes líderes de los dos partidos políticos de la mayoría que controlan nuestra Asamblea Legislativa, re-sulta evidente el carácter sectario de las primarias presiden-ciales. La fuerza motriz que impulsa el proceso primarista lo constituye el interés de los dos partidos políticos de mayoría de lograr acceso a los centros de poder en Washington, D.C., con el propósito de obtener concesiones que favorezcan su gestión, y fortalezcan su posición política en Puerto Rico, lo que tiene el efecto de discriminar contra el sector ideológico que propulsa la independencia para nuestro país.
En ello, a la luz de nuestra realidad constitucional, es que radica la violación a la Cláusula de la Igual Protección de las Leyes. La Ley de Primarias Presidenciales Compulso-rias —no obstante aparentar ser neutral, no establecer clasi-ficaciones de su faz, y tener el “propósito procesal” de “proveer un sistema racional y seguro que viabilice la parti-cipación de los puertorriqueños que lo deseen en las prima-rias de los partidos políticos de los Estados Unidos a que estén afiliados”, y así “asegurar la paz y tranquilidad en dicho proceso”— vulnera la Cláusula Constitucional sobre Igual Protección de las Leyes por razón de que el propósito obvio de la Asamblea Legislativa al promulgarla, y su efecto,(4) es el de alterar el proceso político puertorriqueño, inclinando la balanza a favor de determinados sectores ideo-lógicos en detrimento de otros.
*668Como certeramente expresara este Tribunal en Marrero v. Mun. de Morovis, 115 D.P.R. 643, 645-647 (1984), en “‘la medida en que los fondos públicos se utilicen para propaganda político partidista se está afectando detrimentalmente el derecho de los demás electores’”. La finalidad pública que en el presente caso este Tribunal viene en la obligación de proteger debe ser la de evitar que el Estado utilice los fondos públicos del pueblo para inclinar nuestro destino político ha-cia determinado rumbo. La Ley de Primarias Presidenciales Compulsorias en ese sentido atenta contra nuestra Constitu-ción. En la medida que esto sucede, la misma no puede tener fin público alguno.
La exposición de motivos de dicha ley, en la cual la mayo-ría de este Tribunal pretende amparar la legalidad de la misma, constituye, a nuestro humilde entender, un simple subterfugio que intenta encubrir una crasa violación a nues-tra Constitución. Nuestra función, como máximos intér-pretes de ese magno documento, es la de salvaguardar los derechos de todos los que bajo el mismo conviven. Silva v. Hernández Agosto, 118 D.P.R. 45 (1986).
Voto particular del
Juez Asociado Señor Ortiz
al cual se une el Juez Presidente Señor Pons Núñez.
Por los fundamentos allí vertidos, estoy conforme con la opinión del Tribunal por entender que la Ley Núm. 6 de 24 de septiembre de 1979, según enmendada por la Ley Núm. 89 (16 L.P.R.A. see. 1321 et seq.),(1) tiene un fin público al *669asignar fondos públicos para administrar el proceso prima-rista.
Debo, sin embargo, hacer constar que al así opinar parto de la premisa de que el ratio decidendi sobre el alcance de nuestra función judicial es el que se expone en la opinión del Tribunal, pág. 612, al efecto de que:
Ahora bien, la Constitución, cuerpo de normas supremas, se impone a la legislación ordinaria..Dicho documento, que cons-tituye nuestro proyecto de vida en comunidad, otorga a la Rama Judicial amplios poderes para examinar actuaciones alegadamente inconstitucionales del Poder Legislativo o Eje-cutivo, al amparo de la relación dinámica de la separación de poderes. Silva v. Hernández Agosto, 118 D.P.R. 45 (1986).
Sostengo, además, que aun bajo el prisma más amplio so-bre la función judicial al interpretar estatutos cuya validez constitucional se pone en entredicho que utilizamos en P.S.P. v. E.L.A., 107 D.P.R. 590 (1978), la legislación bajo conside-ración es válida. Como muy acertadamente señala la opinión del Tribunal, uno de los propulsores de la ley, el Senador Orestes Ramos, aclaró debidamente cuál es el verdadero al-cance de la misma y cuál es su fin público. Véase XXXIII(l) Diario de Sesiones de la Asamblea Legislativa (Senado) 173 (1979), citado en la opinión del Tribunal, págs. 600-601.
Estoy conforme, además, porque para mí es determi-nante y parte esencialísima de la función judicial el principio rector que se particulariza en la opinión en la forma si-guiente:
*670La participación de las agrupaciones políticas puertorri-queñas en los procesos de los partidos políticos norteameri-canos ya ocupa una página en nuestra historia y ha sido motivo de mucha controversia. Por un lado, dicha participa-ción es percibida por importantes sectores del pueblo como una fuente adicional de influencia y acceso a la estructura polí-tica norteamericana. Para otros sectores constituye una estra-tegia electoral de los partidos políticos principales, cuyo propósito es integrar el proceso político de Puerto Rico al de Estados Unidos. También hay quien sostiene que es un instru-mento de los partidos mayoritarios para medir sus fuerzas antes de las elecciones de noviembre. En cualquiera de los casos, la experiencia de la pasada década demuestra que esta polémica trata de una materia a ser discutida propiamente dentro del proceso político, en.las urnas o en aquellos recintos propios de los organismos representativos del Estado. La prudencia judicial nos aconseja que sea en la arena legislativa y no en el foro judicial donde se ventile inicialmente esta con-troversia. Opinión del Tribunal, pág. 618.
A mi modo de ver este caso es un ejemplo viviente de la sabiduría de dicha norma de abstención judicial.(2)
La Ley Núm. 6, supra, fue aprobada luego de un extenso y en ocasiones acalorado debate político. La entonces mino-ría representativa del Partido Popular votó en contra del proyecto por las razones, entre otras, expuestas por la Sena-dora Celeste Benitez y el Senador Cancel Ríos, que proce-demos a citar:
SRA. BENÍTEZ: Señor Presidente, muy brevemente, la opo-sición del Partido Popular Democrático a esta medida, está *671ampliamente documentada en los frecuentes e interminables debates que este tipo de legislación viene creando, suscitando aquí en el Hemiciclo del Senado desde el año de 1977, en que comenzó esta Octava Asamblea Legislativa de la cual la pre-sente Sesión Extraordinaria es parte. En una y otra ocasión desde enero de 1977, en varias ocasiones este tipo de medidas en torno a la celebración en Puerto Rico de Primarias Presi-denciales ha suscitado largos debates que contienen en el Dia-rio de Sesiones y en los documentos pertinentes los argumen-tos que el Partido Popular Democrático ha presentado en opo-sición a estas medidas. En adición a la argumentación verbal hemos sometido numerosos votos explicativos en distintos momentos del proceso parlamentario que contienen igual-mente los puntos de vista nuestros en oposición a esta medida. Yo no voy a fatigar los oídos de mis compañeros haciendo una nueva enumeración de nuestra posición en torno a este tipo de proyectos. Sí quiero señalar brevemente que este Sustitutivo al P. de la C. 1198 en adición a contener todos los vicios que hemos señalado ya en ocasiones anteriores respecto a la cele-bración de Primarias Presidenciales, básica y fundamental-mente va encaminado a buscarle la vuelta a la decisión que emitiera nuestro más Alto Tribunal, el Tribunal Supremo del Estado Libre Asociado de Puerto Rico en octubre de 1978, haciendo inconstitucional el uso de fondos públicos para la ce-lebración del tipo de primarias que contempla el P. de la C. 1198. Específicamente el Artículo 32 de este Proyecto a la pá-gina 28 del mismo, está redactado con el único y exclusivo propósito de burlarse de la decisión emitida por nuestro más Alto Tribunal en octubre de 1978. Esta manera de legislar para reirse de las decisiones de la más Alta Corte del país es, ciertamente, un ejemplo de cinismo legislativo que este par-tido no puede tolerar, que este partido no puede auspiciar con un voto en favor de ese tipo de legislación.
SR. CANCEL RÍOS: Señor Presidente y distinguidos compa-ñeros Senadores. Vamos a votar en contra de la medida por las razones de peso que expresara a nombre de nuestra represen-tación la distinguida compañera doña Celestita Benitez y, además, queríamos hacer unas expresiones de protestas para *672llevarlas al récord por la forma y manera en que este Proyecto se ha traído ante la consideración del Senado. Pero antes de hacer esos señalamientos, yo quiero decir que el distinguido compañero Senador don Danny López se ha encargado de aclarar para el récord que lo que se dice en el Artículo 32 de este Proyecto es totalmente falso, que son meras palabrerías.
El Artículo 32 de la medida que como bien apuntaba mi que-rida compañera Senadora, doña Celestita Benitez, tiene el propósito de supuestamente enfrentarse a una decisión del Tribunal Supremo de Puerto Rico y que volverá a pasar juicio en torno a esta medida. El Artículo 32 dice lo siguiente mi distinguido compañero Senador don Danny López Soto: “Siempre que los procedimientos de Primarias Presidenciales sean administrados e implementados desde su inicio hasta su cumplimentación final por el Administrador Estatal de Elec-ciones, ni el número de los participantes ni los resultados de ningún otro elemento del proceso de las mismas y/o demás procedimientos que se lleven a ten[o]r con los dipuesto[s] en esta ley, será oficialmente interpretado por el Gobierno de Puerto Rico para propósito alguno como indicador en relación con las preferencias que tenga o pueda tener nuestro pueblo o un sector del mismo en cuanto al asunto del status político ni en cuanto a la dirección, si alguna por la cual deba o pueda encaminarse Puerto Rico en términos de cambios a su actual status.”
Esto lo dice el Artículo 32, pero la meta, el propósito, el fin de esta medida lo ha explicado muy claramente el distinguido compañero Senador don Danny López y esto se queda para el récord de esta medida. Porque esta medida es, persigue el mismo propósito que constante y continuadamente ha tratado de estar haciendo el Gobierno actual de Puerto Rico. De tor-pedear en^sus mismas bases el Estado Libre Asociado de Puerto Rico, sin haber tenido un mandato a través de una con-sulta plebiscitaria en el pueblo Puertorriqueño. Y no es asunto de que unos grupos privadamente por su propia cuenta digan representar a un partido nacional, sea demócrata o sea repu-blicano, el asunto que está contenido en esta medida es que se cogen fondos públicos y todo un personal y se monta todo este proceso de Primarias Presidenciales dentro de la ley que aprobáramos aquí para administrar el proceso electoral del *673país, y se le da poder al Administrador General de Elecciones para supervisar y bregar con todo este proceso personal y fondos públicos y eso no se puede hacer y yo me alegro que el compañero Danny López en forma clara haya aclarado cuál es el propósito de esta medida que no es otro, sino que no sea el de en última instancia seguir caminando o encaminando contra la voluntad del pueblo de Puerto Rico mayoritaria al país, hacia la Estadidad. XXXIII(l) Diario de Sesiones de la Asam-blea Legislativa (Senado), supra, págs. 6-7 y 8-9.(3)
Claro está, la posición que en ese entonces sustentaba dicho partido político no fue acogida por la mayoría. Por las razones ya conocidas, este Tribunal mantuvo la posición de la entonces mayoría parlamentaria y del Ejecutivo. P.I.P. v. E.L.A., 109 D.P.R. 403 (1980).
Este evento histórico hace evidente la sabiduría de la norma, que hoy reiteramos, de abstenernos de intervenir para emitir criterios sobre la razón de ser de las decisiones en los asuntos puramente políticos. Esta dinámica decisional de los partidos políticos está sujeta a continuos cambios, tanto en sus propósitos como en sus pensamientos, que a su vez están sujetos a las realidades históricas y políticas del momento.
Al dar mi conformidad, bajo ningún concepto se puede entender que estoy propiciando que claudiquemos nuestro rol vital de ser el último y decisivo intérprete de la Constitu-ción y las leyes locales.
*674Voto de conformidad del
Juez Presidente Señor Pons Núñez.
Estamos conformes con la opinión de este Tribunal y con las expresiones del Juez Asociado Señor Ortiz contenidas en su voto particular.
No obstante deseamos, adicionalmente, compartir algu-nas reflexiones mínimas sobre nuestra Constitución, su in-terpretación y otras cuestiones que suscita la controversia ante nos. Lo hacemos desde la perspectiva jurídica, aten-diendo los imperativos que correspondan a este campo.
En cuanto a la neutralidad de nuestra Constitución nos parece propio señalar que cuando de ello se habla lo que se quiere decir es que la misma no impide que se abogue y la-bore por la estadidad o independencia. Las palabras del Pre-sidente de la Comisión de Preámbulo, Ordenanzas y Proce-dimientos de Enmiendas^ la Constitución citadas en la opi-nión disidente así lo expresan: “no significa república, ni estado independiente, y separado; tampoco estado de la Unión”; “ni excluye ni implica la estadidad federada, la independencia separada u otra forma de organizar política a que nos pueda conducir nuestra voluntad y destino”. (Én-fasis suplido.) 4 Diario de Sesiones de la Convención Consti-tuyente 2555 y 2557 (1951). Ahora bien, afirmar que me-diante la Constitución no se excluye la consecución de otras fórmulas de status político no es sinónimo de afirmar que la Constitución no está predicada en la existencia del Estado Libre Asociado. De hecho, el Preámbulo de la Constitución indica:
. . . establecemos esta Constitución para el Estado Libre Asociado que en el ejercicio de nuestro derecho natural ahora creamos dentro de nuestra unión con los Estados Unidos de *675América. (Énfasis suplido.) Preámbulo, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 251.
Además, el Art. I de la Constitución declara:
Se constituye el Estado Libre Asociado de Puerto Rico. Su poder político emana del pueblo y se ejercerá con arreglo a su voluntad, dentro de los términos del convenio acordado entre el pueblo de Puerto Rico y los Estados Unidos de América. (Énfasis suplido.) Const. E.L.A., supra, Art. I, Sec. 1, pág. 252.
Es claro para nosotros que nuestra Constitución está predicada en la existencia del Estado Libre Asociado aun cuando ésta no impide que se trate de obtener para el país otra fórmula de status. Tal y como está, no es una Constitu-ción propia para continuar vigente íntegramente si Puerto Rico fuere un estado federado o una república indepen-diente. Es una Constitución que, aun cuando responde a una fórmula determinada de status político, permite la libre ex-presión y asociación, así como laborar por la consecución de los ideales que cada uno prefiera. Entendemos que la neutra-lidad apuntada en la opinión disidente acarrearía hasta la ilegalidad de utilizar fondos públicos para que el Gobierno del Estado Libre Asociado defendiera en los tribunales esa fórmula si su validez jurídico-constitucional fuere cuestio-nada. También podría acarrear la invalidez de la asignación de fondos públicos del país necesarios para hacer viable la extensión a Puerto Rico de programas económicos y sociales del Gobierno de EE.UU., pues podría válidamente argumen-tarse que la extensión de esos programas a Puerto Rico pro-mueve la estadidad o la autonomía y es irreconciliable con el ideal de la independencia.(1) De igual modo, podría razona-*676blemente argumentarse la invalidez de la asignación de fondos públicos al Comité Olímpico de Puerto Rico para que el país compita en los Juegos Panamericanos y en las Olimpí-adas Mundiales contra EE.UU., bajo el fundamento de que ello promueve la separación e independencia y es irreconci-liable con la estadidad. El efecto neto de esa tesis es consti-tuir nuestra Constitución en camisa de fuerza que ahoga nuestro desarrollo como pueblo y fosiliza nuestras relaciones con EE.UU. dentro del Estado Libre Asociado. Hace nues-tra Constitución anacrónica, y va contra todos los principios básicos de interpretación de constituciones como docu-mentos de principios generales que permiten su adaptación a las necesidades cambiantes de la sociedad.
r — i
De otra parte, no creemos correcta la disyuntiva(2) plan-teada de “democracia o partidocracia”, pues no concebimos los partidos políticos como contrapuestos a la democracia. Los partidos políticos son consustanciales con nuestro sis-tema democrático y republicano de gobierno. García Passalacqua v. Tribunal Electoral, 105 D.P.R. 49, 69 (1976). Así se reconoce en el Art. II, Sec. 7 de la Constitución del Estado Libre Asociado de Puerto Rico al conferirse el derecho de representación a las minorías por conducto de los partidos políticos. Esa disposición constitucional ha sido reconocida como un gran adelanto en nuestro proceso electoral y cuando este Tribunal ha tenido oportunidad de interpretarla, lo ha hecho reconociendo la preeminencia de la representación de *677minorías por un partido político. De hecho, al reconocer este Tribunal el derecho a la representación por un partido polí-tico, resultó favorecido el aquí apelante Partido Independen-tista Puertorriqueño. Fuster v. Buso, 102 D.P.R. 327 (1974). No existe en nuestro sistema la disyuntiva planteada. Tam-poco la configura la opinión del Tribunal.
La tesis de inconstitucionalidad se fundamenta, en parte, en que los participantes en el proceso primarista son par-tidos espurios. Este dato es inferido del señalamiento de que los participantes en las primarias no son partidos políticos bona fide, y que una “radiografía” de los mismos “concluyen-temente demuestra que son unos álter ego —por así decirlo, un espejo— de los dos partidos políticos principales que con-trolan la mayoría representativa en las cámaras legisla-tivas”. Opinión disidente del Juez Asociado Señor Negrón García, pág. 655. Nos parece incorrecto afirmar a una misma vez, por un lado, que son álter ego o espejo de partidos bona fide y, por otro, que no son partidos bona fide. Entendemos que lo procedente a base de la conclusión de álter ego sería, utilizando la analogía corporativa, descorrer el velo. Esto es, reconocer que los partidos participantes no tienen vida pro-pia, y que los verdaderos participantes son los partidos bona fide que dominan a los álter ego y proceder, en consecuencia, al análisis constitucional a base de la realidad y no de la fic-ción que se reconoce.
HH l-H
No creemos que se pueda adoptar, sin más análisis que la reproducción de la propaganda partidista electoral, la pre-misa de que el proceso primarista sobre candidatos a las elecciones presidenciales en Estados Unidos promueve la es-tadidad o la autonomía y que es, en consecuencia, irreconci-liable con el ideal de independencia. El reclamo partidista de ocasión no es base suficientemente sólida sobre la cual asen-*678tar esa premisa. Es necesario examinar el asunto más a fondo. Adviértase que en Puerto Rico se han celebrado pri-marias presidenciales desde 1980 y hasta el presente éstas no han tenido el efecto de alterar apreciablemente el número porcentual de votantes por la independencia.
Obsérvese también que el Distrito de Columbia, aun cuando a partir de 1961 sus electores tienen el derecho a votar, y votan, por el Presidente y Vicepresidente, en virtud de la Enmienda XXIII de la Constitución de EE.UU., no es hoy día, 27 años después, un estado federado. Debe notarse que los lazos políticos, económicos y culturales del Distrito de Columbia con Estados Unidos son mucho más estrechos que los de Puerto Rico, y que allí también existe un movi-miento político que aboga por su admisión a la unión como estado. Sobre este particular debe examinarse el Informe del Grupo Asesor Ad Hoc sobre el Voto Presidencial para Puerto Rico de 18 de agosto de 1971. Ese grupo asesor fue nombrado por el entonces Gobernador de Puerto Rico Hon. Luis A. Ferré y el Presidente de EE.UU. En el informe, ín-ter alia, se señala en las págs. 44-45:
Varios testigos argumentaron que el voto presidencial es un paso importante hacia la estadidad. Aducen que los ciuda-danos en los 50 estados disfrutan del derecho a votar por el Presidente y el Vice-Presidente. Se les escapa el significado fundamental de la Enmienda XXIII, que extiende el derecho de voto presidencial a ciudadanos residentes en el Distrito de Colombia que no es un estado. Además, este argumento suena mucho como las predicciones de 1917 de que la ciudadanía de los Estados Unidos para los puertorriqueños significaría esta-didad inmediata. Han pasado cincuenticuatro años; ni los te-mores ni las esperanzas de los vaticinadores se han materia-lizado.
A nuestro juicio para que la premisa sea aceptable nece-sita un aval más sólido que los reclamos partidistas de oca-sión. Las decisiones tácticas de todos los partidos políticos *679han variado de tiempo en tiempo y continúan variando. Por ello esos reclamos no resultan base confiable para fundamen-tar nuestras determinaciones jurídicas.
Voto particular emitido por el
Juez Asociado Señor Alonso Alonso.
El debate político sobre el status político de Puerto Rico no priva de fin público a la asignación de fondos públicos para administrar el proceso eleccionario de primarias presi-denciales y el ejercicio del derecho constitucional de asocia-ción, de libre participación en las decisiones colectivas y el derecho al voto. Sobre estos derechos fundamentales se apuntala la democracia puertorriqueña.
Todos los procesos de expresión, asociación política y su complemento, el derecho al voto, son manifestaciones funda-mentales de una democracia que enmarcan dentro de. nues-tro esquema constitucional.
r — H
El Preámbulo de la Constitución del Estado Libre Aso-ciado de Puerto Rico dispone que el sistema democrático es fundamental para la vida de la comunidad puertorriqueña, y que dicho sistema es aquel donde la voluntad del pueblo es la fuente del poder público y donde se asegura la libre partici-pación del ciudadano en las decisiones colectivas.
La Carta de Derechos de nuestra Constitución dispone que “[n]o se aprobará ley alguna que restrinja la libertad de palabra o de prensa o el derecho del pueblo a reunirse en asamblea pacífica” (Art. II, Sec. 4, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 265) y que “[l]as personas podrán aso-ciarse y organizarse libremente para cualquier fin lícito” (Art. II, Sec. 6, Const. E.L.A., supra, pág. 274). Además, establece que “[l]as leyes garantizarán la expresión de la vo-*680luntad del pueblo mediante el sufragio universal ... y que protegerán al ciudadano contra toda coacción en el ejercicio de la prerrogativa electoral” (Art. II, Sec. 2, Const. E.L.A., supra, pág. 260).
La participación voluntaria de los ciudadanos en el pro-ceso eleccionario de primarias presidenciales es el ejercicio válido de los derechos constitucionales antes expuestos.
HH HH
La Ley Num. 6 de 24 de septiembre de 1979 (16 L.P.R.A. see. 1321 y ss.) prohíbe el que los resultados de las primarias presidenciales se vinculen con la relación jurídico-política entre Puerto Rico y Estados Unidos. El Art. 32 de dicha ley, 16 L.P.R.A. see. 1352, es diáfano al disponer:
Siempre que los procedimientos de primarias presiden-ciales sean administrados e implementados desde su inicio hasta cumplimentación final por el Presidente de la Comisión Estatal de Elecciones, ni el número de los participantes, ni los resultados de ningún otro elemento del proceso de las mismas y/o demás procedimientos que se lleven a tenor con lo dispuesto en este Capitulo podrá ser oficialmente inte'rpre-tado por el Gobierno de Puerto Rico para propósito alguno como indicador en relación con las preferencias que tenga o pueda tener nuestro pueblo o un sector del mismo en cuanto al asunto del status político, ni en cuanto a la dirección, si alguna, por la cual deba o pueda encaminarse Puerto Rico en términos de cambios a su actual status. (Énfasis suplido.)
Dicho artículo, adoptado por la Asamblea Legislativa en 1979, un año después de este Tribunal resolver el caso de P.S.P. v. E.L.A., 107 D.P.R. 590 (1978), salva las preocupa-ciones constitucionales allí expresadas.
El hecho de que los partidos políticos, sus líderes, miem-bros o personas, en su propaganda y expresiones públicas sostengan lo contrario no altera la letra clara de la ley.
*681HH H-i 1 — 1
Nada hay en la Constitución, en la Ley de Primarias Pre-sidenciales Compulsorias, en la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3001 y ss., y en sus disposiciones sobre el Fondo Electoral, 16 L.P.R.A. see. 3114 y ss., que impidan al apelante P.I.P., y a otros partidos políticos o asociaciones que no tienen franquicia electoral, el hacer campaña y propaganda en contra de las primarias presidenciales.
El diálogo público y la diversidad de ideas ayudan al puertorriqueño a formar sus propios juicios sobre su partici-pación en las primarias presidenciales. Ello fortalece la de-mocracia puertorriqueña y adelanta los postulados constitu-cionales.
Al darle virtualidad a estos derechos constitucionales no nos estamos lavando las manos señalando que la controver-sia ante nos es una cuestión política (political question). Tampoco estamos abdicando nuestra función judicial.
> h — 1
Sostengo que toca a este Tribunal, en última instancia, determinar si el proceso eleccionario de primarias presiden-ciales tiene un fin público y si es válida la asignación de re-cursos del Estado para implantar la reglamentación sobre ese particular. Ello no es prerrogativa exclusiva de la Asam-blea Legislativa o del Ejecutivo. “[L]os cuerpos legislativos no pueden convertirse en los jueces constitucionales de sus propios poderes. Es a los tribunales a quienes les toca inter-pretar ... la Constitución.” Santa Aponte v. Srio. del Senado, 105 D.P.R. 750, 760 (1977), y Silva v. Hernández Agosto, 118 D.P.R. 45 (1986).
El análisis que hemos hecho de la controversia ante nos, me convence de que existe un fin público y que la asignación de recursos del Estado es válida.

*682
V

Contrario a lo insinuado por el compañero Juez Asociado Señor Negrón García, en la controversia que estamos anali-zando puede haber válidas diferencias de criterio. Así suce-dió ya al resolver en 1980 el caso de P.I.P. v. E.L.A., 109 D.P.R. 403 (1980), cuando los distinguidos Jueces que com-ponían este Tribunal asumieron distintas posiciones funda-mentadas en diversas teorías de derecho. Como cuestión de hecho, la posición asumida por el Juez Asociado Señor Ne-grón García fue adoptada sólo por un magistrado, que se unió a él en su voto disidente en P.I.P. v. E.L.A., supra.
Tal trasfondo fáctico e histórico hacen inexplicable sus desafortunadas expresiones sobre esta institución y los ac-tuales jueces de este Tribunal.
<1 b — 1
Por los fundamentos aquí expuestos y los vertidos en la opinión del Tribunal, con la cual estoy conforme, uno mi voto para confirmar la sentencia del tribunal de instancia.

 Véanse a esos efectos: La Ley Pública 88-271 de 20 de febrero de 1964 y la Ley de la Asamblea Legislativa Núm. 9 de 13 de abril de 1964 creadora de la *666Comisión Conjunta de Estados Unidos y Puerto Rico para estudiar todos los factores que tuvieren que ver con las presentes y futuras relaciones entre EE.UU. y P.R.; Informe de la referida Comisión de agosto de 1966 que reco-mendó la creación de grupos de asesores ad hoc; Informe del Grupo Asesor Ad Hoc sobre el Voto Presidencial Para P.R. de 18 de agosto de 1971, pág. 1.


 Palabras del Ledo. Noel Colón Martínez tomadas de su artículo publicado en el Periódico Claridad en su edición del 4 al 10 de marzo de 1988, pág. 11.


 Dichas manifestaciones fueron transcritas en su totalidad en la opinión disidente emitida por el compañero Juez Asociado Antonio S. Negrón García en el escolio número 3 de dicha opinión.


 Washington v. Davis, 426 U.S. 229 (1976); Castaneda v. Partida, 430 U.S. 482 (1977); Griffin v. School Board, 377 U.S. 218 (1964).


 En la Exposición de Motivos de la Ley Núm. 89 de 2 de julio de 1987 (16 L.P.R.A. sec. 1321 et seq.) se ratifica el propósito del legislador al aprobar fondos públicos para reglamentar el proceso primarista en la forma siguiente:
“Esta ley pretende además simplificar el proceso y administración de las primarias presidenciales. Se reconoce el derecho de sectores de la comunidad en *669participar en estos procesos electorales. A la vez, la Asamblea Legislativa esta-blece un justo balance entre ese interés de participación ciudadana, y el interés de que estos procesos finalicen de una manera que la comunidad en general pueda adecuadamente centrar su atención en los asuntos electorales locales. Así garan-tizamos su derecho de emitir un voto informado,-a través del cual cada ciudadano exprese los dictados de su conciencia.” 1987 Leyes de Puerto Rico 375-376.
La Ley Núm. 89 se originó en la Cámara de Representantes al presentarse por su Presidente, señor Jarabo, el P. de la C. 1113.


 En cuanto a la interrogante planteada en la opinión disidente no creo que en la opinión del Tribunal, ni esa es mi posición, apreciemos que el asunto no es justiciable por ser materia política. En este caso específico dicho pronuncia-miento sólo es uno de los factores que podemos y debemos utilizar al considerar si existe o no un fin público. Bajo ningún concepto estamos invocando el desusado criterio sobre cuestión política a los efectos de la jurisdicción y competencia de los tribunales. No puede haber duda de que tenemos jurisdicción sobre la mate-ria.


 La votación final en el Senado fue de catorce (14) votos a favor de la medida y siete (7) en contra, bajo líneas estrictamente partidistas. XXXIII(l) Diario de Sesiones de la Asamblea Legislativa (Senado) 25 (1979).


 Desde otra perspectiva, no jurídica, hemos argumentado que esos pro-gramas enervan los poderes autonómicos. Véase nuestro voto explicativo al In-*676forme del Comité Ad Hoc sobre el Desarrollo del Estado Libre Asociado de Puerto Rico, octubre de 1975, pág. 74.


 El planteamiento de “democracia o partidocracia” realmente contrapone un concepto al otro como si fueren contrarios. Véase Diccionario de la Lengua Española, 20ma ed., Madrid, Ed. Espasa-Calpe, 1984, T. II, sobre el uso de la letra “o”.